ACCEPTED
                                                                              01-13-01062-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                       12/29/2014 11:57:10 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                         NO. 01-13-01062-CV
                    IN THE COURT OF APPEALS
                FIRST JUDICIAL DISTRICT OF TEXAS           FILED IN
                                                    1st COURT OF APPEALS
                        HOUSTON DIVISION                HOUSTON, TEXAS
__________________________________________________________________
                                                   12/29/2014 11:57:10 PM
_                                                   CHRISTOPHER A. PRINE
                                                            Clerk
 BRENDA HERBERT, HENRY BOLTON ESTATE AND RUBY BOLTON,

                                           Appellant
                                  v.

                           LAURA URBINA,

                                           Appellee.

__________________________________________________________________


                On Appeal from the 80th District Court of
                         Harris County, Texas
__________________________________________________________________
                                   _

                    MOTION FOR REHEARING
__________________________________________________________________
                                 _

                         TONI L. SHARRETTS
                         State Bar No. 24037476
                        11054 North Hidden Oaks
                          Conroe, Texas 77384
                       (281) 827-7749 - Telephone
                          iceattorney@aol.com
                     ATTORNEY FOR APPELLANT
                 LIST OF NAMES OF PARTIES IN INTEREST

      The undersigned counsel of record certifies that the following listed persons
have an interest in the outcome of this case. These representatives are disclosed in
order that the Judges of this Court may evaluate possible disqualification or
recusal:

      DEFENDANT - APPELLANT:
      Brenda Herbert, Henry Bolton Estate and Ruby Bolton
      c/o Toni L. Sharretts, Esq.
      6760 Portwest
      Houston, Texas 77024
      (832) 744-1491 - Telephone
      (713) 759-0234 - Facsimile

      ATTORNEY OF RECORD FOR APPELLANT:
      Toni L. Sharretts
      State Bar No. 24037476
      6760 Portwest
      Houston, Texas 77024
      (832) 744-1491 - Telephone
      (713) 759-0234 - Facsimile

      PLAINTIFF - APPELLEE:
      Laura Urbina c/o Juan Gonzalez, Esq.
      State Bar No. 24002158
      8918 Tesoro Drive
      San Antonio, Texas 78217
      (210) 587-4000 - Telephone
      (210) 587-4001 – Facsimile

      ATTORNEY OF RECORD FOR APPELLEE:
      Juan Gonzalez
      State Bar No. 24002158
      8918 Tesoro Drive
      San Antonio, Texas 78217
      (210) 587-4000 - Telephone
      (210) 587-4001 – Facsimile



                                         ii
                                      TABLE OF CONTENTS


LIST OF NAMES OF PARTIES IN INTEREST .....................................................ii

LIST OF AUTHORITIES .........................................................................................v

ABBREVIATIONS .................................................................................................vi

STATEMENT OF THE CASE .................................................................................1

ISSUES PRESENTED ..............................................................................................2

STANDARD OF REVIEW                                                                                                   3

STATEMENT OF FACTS ........................................................................................5

SUMMARY OF THE ARGUMENT ........................................................................7

ARGUMENT AND AUTHORITIES .......................................................................9

                 I.       WHETHER THE APPELLATE COURT ERRED IN
                          FINDING LEGAL SUFFICIENCY WHEN AS A MATTER
                          OF LAW THE APPELLEE CERTIFIED IN WRITING AND
                          RECEIVED PAYMENT FOR ONLY THE EXACT HOURS
                          SHE ACCERTED UNDER PENALTY OF LAW SHE
                          WORKED AND NO MORE. ................................................. 9

                          A.      An Unambiguous Contract Existed between the
                                  Parties wherein Laura Urbina Stipulated her Wage
                                  was $10/Hour, She Certified in Writing under
                                  Penalty of Criminal Prosecution the Exact Hours
                                  She Worked, and She Accepted Payment for
                                  Specific Hours She Certified She Worked. The
                                  Jury’s Decision is improper as a Matter of Law. ........9

                          B.      A Question of Fact Should Not Have Been
                                  Submitted to the Jury When the Issue was a Matter
                                  of Law .......................................................................13


                                                        iii
                  II.               WHETHER THE APPELLATE COURT ERRED IN
                                    FINDING FACTUAL INSUFFICIENCY BASED ON
                                    THE ABSENCE OF A POST-TRIAL MOTION
                                    ASSERTING SAME WHEN A POST-TRIAL MOTION
                                    ASSERTING FACTUAL INSUFFICIENCY WAS IN
                                    DEED   FILED   …………………………………….
                                    13

CONCLUSION………………………………………………………………… 14

CERTIFICATE OF COMPLIANCE…………………………………………………….15

CERTIFICATE OF SERVICE……………………………………………………15

APPENDIX ............................................................................................................16




                                                          iv
                                        LIST OF AUTHORITIES

                                                           CASES

Case Name                                                                                             Page(s)


Angelou v. African Overseas Union,
     33 S.W.3d 269 (Tex.App.--Houston [14th Dist.] 2000, no pet.)                                               1, 11

Cecil v. Smith,
      804 S.W.2d 509 (Tex. 1991)                                                                                   17

City of Keller v. Wilson,
       168 S.W.3d 802 (Tex. 2005) (reversed)                                                                  11, 12

Coker v. Coker,
      650 S.W.2d 391 (Tex. 1983)                                                                      1, 9, 12, 14

Fort Bend Cty. Drainage Dist. v. Sbrusch,
      818 S.W.2d 392 (Tex. 1991)                                                                                10, 11

Frost Nat'l Bank v. L&F Distribs., Ltd.,
      165 S.W.3d 310 (Tex. 2005) (per curiam)                                                         1, 12, 13, 14

Heritage Resource, Inc. v. NationsBank,
      939 S.W.2d 118, 121 (Tex. 1996)………………………                                                        …….          13

J.M. Davidson, Inc. v. Webster,
      128 S.W.3d 223 (Tex. 2003)                                                                           1,12, 14

John Masek Corp. v. Davis,
     848 S.W.2d 170 (Tex.App.--Houston) [1st Dist.] 1992, writ denied)
                                                                  5, 10, 11, 12


Michelin North America, Inc. v. First Industrial NLF 12 JV, LLC,
     2014 Tex.App. LEXIS 1681 (Tex.App.--Houston [1st Dist.] Feb. 13 2014)
            ......................................................................................................... 13

                                                           v
Solis v. Evins,
       951 S.W2d 44 (Tex.App.--Corpus Christi 1997, no writ).........................9, 11

Spencer v. Eagle Star Ins. Co. of Am.,
     876 S.W.2d 154 (Tex. 1994).                                                                                                13


                                                      ABBREVIATIONS

     The following abbreviations have been used for the Appellate Court's
convenience throughout Appellant's Motion for Rehearing:



         Brenda Herbert refers to Brenda Herbert, Henry Bolton Estate and/or Ruby
         Bolton, as their agent, the Appellant;

         Contract refers to those certain certified timesheets executed under penalty
         of criminal prosecution by the Parties showing the exact hours Laura Urbina
         agrees she worked and the check copy of payment by Brenda Herbert at the
         agreed $10/hour for those hours worked each week.

         Parties refers to Appellant, Brenda Herbert, Henry Bolton Estate and/or
         Ruby Bolton, and Appellee, Laura Urbina;

         RR refers to the Reporter's Record;

         Ms. Urbina refers to Laura Urbina, the Appellee;

         Tr. refers to the clerk’s record pages(s) where the source of the statement or
         proposition may be found;

         Trial Court refers to the 80th District Court of Harris County, Texas

.....................................................................................................................................




                                                                vi
                          STATEMENT OF THE CASE

      The appellate court incorrectly asserts undisputed evidence exist that Laura

Urbina performed more work than she certified in writing she worked.          The

appellate court incorrectly asserts Laura Urbina’s certified time sheets she

executed each week that were sworn to be the ONLY hours she worked did not

cover all Laura Urbina’s hours. The appellate court incorrectly applies parole

evidence to an unambiguous contract by stating self-serving hand-written records

made by Laura Urbina are somehow creditable evidence to clarify an already clear

contract. The appellate court should reconsider en banc the decision made in its

opinion for the instant case.

      Laura Urbina alleged Brenda Herbert stipulated that the contract wage was

$10.00 per hour plus room and board. (CR p. 2 ¶ 6; RR 2, p. 41, lns. 1-2). Written

contracts exist that   Laura Urbina signed weekly wherein she certified under

penalty of criminal prosecution ALL the specific hours she worked (RR4A, pp. 1-

54---Exhibit D-3A certifications signed each week by Laura Urbina that

memorialize Laura Urbin’s contract (“Contract”) with Appellant; and, a payment

by check for those exact hours was tendered to Laura Urbina each week by the

Appellant that Laura Urbina endorsed showing tender of her wages. (RR4, pp. 1-



                                        1
32---Exhibit D-1 checks for each weeks’ work endorsed by Laura Urbina; RR3, p.

5, lns. 3-11). It is ludicrous to bend the facts to suggest Laura Urbina signed a

blank form under the penalty of law prior to it being completed for the exact

payment she agreed to be paid. The payment supports the contract she signed.

Laura Urbina did not quit because she was over-worked or disputed her wage. She

was fired because she was no longer needed in that position as were the other

workers who cared for Mr. Bolton who actually did the household duties (and were

not given the benefit of free room and board) were also dismissed.

      Contrary to this court’s opinion on December 11, 2014 on page six (6),

Laura Urbina DID NOT perform housekeeping duties in addition to the hours of

work she certified she worked. Laura Urbina’s certified her work “flow sheets” as

the court refers to them under penalty of law showing ALL the work Laura Urbina

claimed to do. The dispute at trial centered on how Laura Urbina could legally or

ethically claim she worked more to blackmail her residential employers when she

certified she worked specific and exact hours in writing and received payment for

those exact hours AND NO MORE.         Not only were Laura Urbina’s handwritten

records self-serving and compiled all at once in an attempt to somehow justify

more work for more money BUT these records were parole evidence that she was

prevented from using since her contracts were not ambiguous as to the hours and

rate of pay and signed every week at and near the time she was paid. Laura Urbina



                                        2
was angry she was no longer going to have a cush job when the decision was made

to put Mr. Bolton in a nursing home so she sued the Appellants to squeeze more

money out of them she was not due.

      This court should reverse and render Laura Urbina take nothing.



                                ISSUES PRESENTED




            I.    WHETHER THE APPELLATE COURT ERRED IN
                  FINDING LEGAL SUFFICIENCY WHEN AS A MATTER
                  OF LAW THE APPELLEE CERTIFIED IN WRITING AND
                  RECEIVED PAYMENT FOR ONLY THE EXACT HOURS
                  SHE ACCERTED UNDER PENALTY OF LAW SHE
                  WORKED AND NO MORE

                  A.    An Unambiguous Contract Existed between the
                        Parties wherein Laura Urbina Stipulated her Wage
                        was $10/Hour, She Certified in Writing under
                        Penalty of Criminal Prosecution the Exact Hours
                        She Worked, and She Accepted Payment for
                        Specific Hours She Certified She Worked. The
                        Jury’s Decision is improper as a Matter of Law

                  B.    A Question of Fact Should Not Have Been
                        Submitted to the Jury When the Issue was a Matter
                        of Law

            II.         WHETHER THE APPELLATE COURT ERRED IN
                        FINDING FACTUAL INSUFFICIENCY BASED ON
                        THE ABSENCE OF A POST-TRIAL MOTION
                        ASSERTING SAME WHEN A POST-TRIAL MOTION



                                       3
                         ASSERTING FACTUAL INSUFFICIENCY WAS IN
                         DEED FILED




                           STATEMENT OF FACTS

I.    Summary of the Facts

      The appellate court erred when its analysis of the evidence. It asserts Laura

Urbina worked more hours than she certified under oath she worked. The evidence

admitted showed the Plaintiff swore in writing at or near the time of the work to

the exact and ONLY hours she worked beginning in April 2010, was paid properly

by Defendants and accepted payments weekly from the Defendants beginning in

without complaint or claim until she was terminated in August 2011.     (RR3, p. 5,

lns. 3-11; RR4, pp. 1-32, Ex. D-1 endorsed checks; RR4A, pp. 1-54, Ex. D-3A

certified statement by Laura Urbina of the exact hours she worked). These Exhibits

D-3A admitted at trial are executed and sworn certifications by Plaintiff of every

hour she worked and the pay received; thus, evidencing the only hours she worked

and compliance with the parties’ agreement of $10/hour plus free room/board.

II.   Procedural Facts

      From on or about April 2010 through August 2011, Laura Urbina worked

with other caregivers certain shifts in the Appellants’ home as a domestic caregiver

for Henry Bolton.    (CR p. 4). As a perquisite, Ms. Urbina was also given free

                                        4
room and board.        Id. Timesheets for each and every hour she worked were

certified by Laura Urbina and she was paid the stipulated $10/hour as her

compensation. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex. D-1 endorsed checks;

RR4A, pp. 1-54, Ex. D-3A certified statement by Laura Urbina of the exact hours

she worked). Appellants no longer needed Ms. Urbina’s services after August

2011, so Mr. Urbina was let go.

      On May 10, 2012, Laura Urbina sued Brenda Herbert for not paying her for

all the hours she alleged she worked (CR p. 4) despite Ms. Urbina having already

agreed to the exact and ONLY hours she worked in writing (RR3, p. 5, lns. 3-11;

RR4, pp. 1-32, Ex. D-1 endorsed checks; RR4A, pp. 1-54, Ex. D-3A certified

statement by Laura Urbina of the exact hours she worked).

      On October 29, 2013, the court incorrectly submitted the case to the jury

(CR p. 22) despite the only issue the survived the case as a matter of law required

the court to assess and order by virtue of the Parties’ unambiguous contract. The

jury returned a verdict for Laura Urbina finding Ms. Urbina had worked more

hours than she swore in writing in the Contract that she had ONLY worked. (CR

p. 29).

      On November 15, 2013, this court signed the Judgment for Plaintiff on Jury

Verdict. (CR p. 30).

      On November 25, 2013, Appellant moved for a Judgment Notwithstanding



                                        5
the Verdict. (CR p. 32). Appellant alleged therein the facts were insufficient to

support the verdict.

      On December 9, 2013, the Court denied the Defendants’ Motion for

Judgment Notwithstanding the Verdict (CR p. 99) even though a motion for

judgment notwithstanding the verdict should be granted if the evidence is

conclusive, and one party is entitled to recover as a matter of law. As a matter of

law, Plaintiff swore to the hours she worked, swore she received agreed

compensation for those hours and the written documents support no breach of

contract occurred as a matter of law.

      Brenda Herbert appeals the Trial Court’s Order. (CR p. 105).

                             SUMMARY OF ARGUMENT

      The trial court erred as a matter of law when found that Laura Urbina had

worked more hours than she previously certified IN WRITING under penalty of

criminal prosecution that she worked when it awarded Ms. Urbina $11,000.00 in

additional compensation for the additional hours she claimed to have worked. (CR

p. 29). The appellate court fails to recognize that it is undisputed that Laura Urbina

certified under penalty of law that the ONLY hours she worked she acknowledged,

swore to those being the ONLY hours she worked and ALL of her duties were

covered. Further that Laura Urbina’s self-serving hand-written records were parole

evidence that could not legally be considered under any circumstance since the



                                         6
“flow sheet” contracts were unquestionably NOT ambiguous; thus, outside

evidence she later fabricated had no bearing on her sworn contract.

      Laura Urbina agreed in writing to work under the terms and conditions for

which she was paid. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex. D-1 endorsed

checks; RR4A, pp. 1-54, Ex. D-3A certified statement by Laura Urbina of the

exact hours she worked).     This for the full sixteen (16) months Laura Urbina

worked for Appellant. After she was terminated, she later alleged she was owed

more money. (CR p. 4). Extortion. Ms. Urbina was paid for the hours she agreed

to work at the rate offered and accepted as evidenced by her certified timesheets

from April 2010 through August 2011. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex.

D-1 endorsed checks; RR4A, pp. 1-54, Ex. D-3A certified statement by Laura

Urbina of the exact hours she worked).

      The jury arbitrarily, without using the evidence as a basis, awarded

additional compensation to Plaintiff/contract worker Laura Urbina from

Appellant’s non-commercial residence from Defendants/employer Appellant

despite evidence Plaintiff/contract worker Laura Urbina swore in detailed

documents at and near the time of the work to the exact number of hours she

worked, she was paid in accordance with her agreement and accepted such

payment. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex. D-1 endorsed checks; RR4A,

pp. 1-54, Ex. D-3A certified statement by Laura Urbina of the exact hours she



                                         7
worked).   The jury’s decision is, as a matter of law, improper when it not

supported by facts and/or the claim not submitted properly Frost Nat’l Bank v. L&

F Distribs., Ltd., 165 S.W.3d 310, 312 (Tex. 2005) (per curiam); Coker v. Coker,

650 S.W.2d 391, 393 (Tex. 1983); and, effectively holds that an employee who

resides with an employer and swears in writing to specific hours of work, with a

specific wage that they acknowledge receipt of, while enjoying the perquisites of

free room, board and transportation can extort their former employer later after

termination for more money.

      The Contract is clear. It is undisputed that Laura Urbina swore to the exact

and ONLY hours she worked and was paid for those very hours for sixteen months

until she was dismissed because her employers no longer required any of the in-

house help when Mr. Bolton was placed in a nursing facility. A written contract

exist; i.e., offer, acceptance, meeting of the minds for 16 months, a written

communication that each party has consented to the terms of the agreement, a

writing and consideration. Angelou v. African Overseas Union, 33 S.W.3d 269,

278 (Tex.App.-Houston [14th Dist.] 2000, no pet.).         No parole evidence is

admissible in the absence of ambiguity. No jury question of fact is necessary.

Laura Urbina agreed to her wage, the hours she worked, accepted payment as well

as free room and board and perquisites of basically light baby-sitting. She was

upset she was fired, and with the aid of her attorneys, chose to extort Appellant as



                                        8
may be the way she operated in her home country of Nicaragua. (RR2, p. 26, lns.

2-4).

                       ARGUMENT AND AUTHORITIES


   I.        WHETHER THE APPELLATE COURT ERRED IN FINDING
             LEGAL SUFFICIENCY WHEN AS A MATTER OF LAW THE
             APPELLEE CERTIFIED IN WRITING AND RECEIVED
             PAYMENT FOR ONLY THE EXACT HOURS SHE ACCERTED
             UNDER PENALTY OF LAW SHE WORKED AND NO MORE.

        A.     An Unambiguous Contract Existed between the Parties
               wherein Laura Urbina Stipulated her Wage was $10/Hour,
               She Certified in Writing under Penalty of Criminal
               Prosecution the Exact Hours She Worked, and She
               Accepted Payment for Specific Hours She Certified She
               Worked. The Jury’s Decision is Improper as a Matter of
               Law.

        In Texas, the elements that are generally required to create an enforceable

contract: (1) An offer; (2) Acceptance in strict compliance with terms of the offer;

(3) A meeting of the minds with respect to both the subject matter of the

agreement and all of its essential terms; (4) A communication that each party has

consented to the terms of the agreement; (5) For a written contract, execution and

delivery of the contract with an intent that it become mutual and binding on both

parties; and, (6) Consideration. Angelou v. African Overseas Union, 33 S.W.3d
269, 278 (Tex.App.-Houston [14th Dist.] 2000, no pet.).

        To constitute a valid contract, the minds of the parties must meet with

respect to the subject matter of the agreement, and as to all of its essential terms;

                                         9
and all of them must agree to the same thing in the same sense at the same time.

Solis v. Evins, 951 S.W.2d 44, 49 (Tex.App.--Corpus Christi 1997, no writ). Their

consent or agreement must comprehend the whole proposition, and the agreement

must comprise all the terms which they intend to introduce into it. Id. There is no

contract where material terms are left for future adjustment, or are not agreed upon.

Id.

      Here, the elements of an enforceable contract are met. Brenda Herbert offered

Laura Urbina contract work for $10/hour. (CR p. 4). Ms. Urbina stipulated in her

testimony and pleadings that she agreed to compensation of $10/hour. Id. Mr.

Urbina accepted this offer as evidenced by her working approximately sixteen (16)

months under the strict compliance of the terms offered. (CR p. 4). A meeting of

the minds as to the essential terms existed until Mr. Bolton’s health declined

further and he needed to be put in a nursing home so Mr. Urbina’s care was no

longer needed. Ms. Urbina communicated she consented to the terms by certifying

each week the exact hours she worked, the amount she was paid and she continued

her employment until Brenda Herbert terminated her. (RR3, p. 5, lns. 3-11; RR4,

pp. 1-32, Ex. D-1 endorsed checks; RR4A, pp. 1-54, Ex. D-3A certified statement

by Laura Urbina of the exact hours she worked). A written contract memorialized

the agreement each and every week.            Id.   Ms. Urbina received the exact

consideration set out in the contract each week.          Id. Thus, a written and



                                         10
unambiguous contract existed. Angelou v. African Overseas Union, 33 S.W.3d
269, 278 (Tex.App.-Houston [14th Dist.] 2000, no pet.); Solis v. Evins, 951 S.W.2d
44, 49 (Tex.App.--Corpus Christi 1997, no writ).

      It is well settled law that if a written contract has a definite meaning, then a

court should read the text and construe it as a matter of law without the help from a

jury. Frost Nat’l Bank v. L& F Distribs., Ltd., 165 S.W.3d 310, 312 (Tex. 2005)

(per curiam); Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983). When the words

on the page suffice, a court should not look outside the document to decide what

the parties agreed. J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex.

2003). The overriding objective is to “ascertain and give effect to the parties’

intentions as expressed in the document.” Frost Bank, 165 S.W.3d at 311-12.

      Here, the Parties’ Contract (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex. D-1

endorsed checks; RR4A, pp. 1-54, Ex. D-3A certified statement by Laura Urbina

of the exact hours she worked) has definite meaning that the trial court should has

construed as a matter of law in the absence of ambiguity. Frost Nat’l Bank v. L&

F Distribs., Ltd., 165 S.W.3d 310, 312 (Tex. 2005) (per curiam); Coker v. Coker,

650 S.W.2d 391, 393 (Tex. 1983). The trial court did not; rather, it submitted a

jury question of fact when as a matter of law the court should have granted

judgment in favor of Defendants.

      The appellate court sites City of Keller v. Wilson, 168 S.W.3d 802, 822, 827



                                         11
(Tex. 2005) as its basis for finding legal sufficient in the facts in the instant case.

However, City of Keller v. Wilson was reversed and remanded so is not good law.

In Keller, the owners contended the city approved revised plans that it knew were

certain to have the effect of flooding their land. The question was whether the

court of appeals applied the correct standard in its legal sufficiency review by

considering only the evidence and inferences that supported the finding. The

appellate court held that both the inclusive and exclusive standards for the scope of

legal-sufficiency review, properly applied, must arrive at the same result,

disregarding evidence contrary to the verdict unless reasonable jurors could not.

The appellate court reversed this Keller case and judgment, holding that the

court of appeals did not properly apply the scope of review in that the critical

question was the city's state of mind because the owners had to prove the city knew

that flooding was substantially certain, and the court of appeals disregarded the

evidence regarding why the city approved the plan. It was uncontroverted that

three sets of engineers certified that the revised plans met the city's codes and

regulations, and thus would not increase downstream flooding. Id.

      In the instant case, court of appeals did not properly apply the scope of

review in that the critical question is whether Laura Urbina was paid for the hours

she worked when an unambiguous contract that SHE executed under penalty of

law is the only evidence the trial court and jury could consider as she



                                          12
acknowledged it covered ALL the work that she did and she acknowledged she

received payment for that exact work. Moreover, the court may grant a motion for

judgment notwithstanding the verdict if a directed verdict would have been proper.

Tex. R. Civ. P. 301; Fort Bend Cty. Drainage Dist. V. Sbrusch, 818 S.W.2d 392,

394 (Tex. 1991). A motion for judgment notwithstanding the verdict should be

granted if the evidence is conclusive, and one party is entitled to recover as a

matter of law. John Masek Corp. v. Davis, 848 S.W.2d 170, 173 (Tex. App.—

Houston [1st Dist.] 1992, writ denied).

      Moreover, even if the rule in the reversed Keller case was applied, the “no

evidence" points should be sustained because the record discloses (a) a complete

absence of evidence of Laura Urbina worked more hours than she swore and

certified under oath that she worked AND the evidence establishes conclusively

the opposite of Laura Urbina’s contention, being she worked more hours than she

swore under oath she worked and received payment for. Id.

      As a matter of law, Laura Urbina swore to the hours she worked, swore she

received agreed compensation for those hours and the written documents support

no breach of contract occurred as a matter of law. This court should reverse the

jury’s verdict because the evidence is conclusive that Laura Urbina swore at or

near the time of her work, the EXACT hours she worked, then accepted

compensation for that work at the agreed upon $10/hour for her entire length of



                                          13
employment, then ONLY complained AFTER she was terminated so she could

extort more money out of her kind employer, Brenda Herbert. Brenda Herbert is

entitled to a “take nothing” judgment as to Laura Urbina as a matter of law. John

Masek Corp. v. Davis, 848 S.W.2d 170, 173 (Tex. App.—Houston [1st Dist.] 1992,

writ denied). The Trial Court’s ruling was improper and should be reversed. The

appellate court’s ruling uses bad law and is also improper so should be

reconsidered.

      B.     A Question of Fact Should Not Have Been Submitted to the Jury
             When the Issue was a Matter of Law.

      It is well settled law that if a written contract has a definite meaning, then a

court should read the text and construe it as a matter of law without the help from a

jury. Frost Nat’l Bank v. L& F Distribs., Ltd., 165 S.W.3d 310, 312 (Tex. 2005)

(per curiam); Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983). When the words

on the page suffice, a court should not look outside the document to decide what

the parties agreed. J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex.

2003). The overriding objective is to “ascertain and give effect to the parties’

intentions as expressed in the document.” Frost Bank, 165 S.W.3d at 311-12.

      However, if a contract is ambiguous, the court should accept parol evidence

and can empanel a jury to decide, as an issue of fact, the "true intent of the parties."

Coker, 650 S.W.2d at 394-95. A contract is ambiguous if it is open to more than

one reasonable reading. Frost Bank, 165 S.W.3d at 312. Deciding whether a


                                          14
contract is ambiguous is itself an issue of law for the court. Webster, 128 S.W.3d at

229.

       To determine whether a contract is ambiguous, courts apply standard rules

of interpretation. Frost Bank, 165 S.W.3d at 312. These rules require an attempt to

harmonize the contract as a whole. Id. An ideal harmonization will not treat any

clause as a nullity, and courts generally presume that every provision was intended

to have some effect. Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex.

1996). Words should be given their ordinary meaning unless it appears from

context that they were used in a technical or different sense. Id. Courts should

interpret contracts from a utilitarian perspective, keeping in mind the parties'

business objectives. Frost Bank, 165 S.W.3d at 312. Absurd, inequitable, or

oppressive interpretations are to be eschewed unless they prove unavoidable. Id.

       In Michelin North America, Inc. v. First Industrial NLF 12 JV, LLC, a jury

returned a verdict in favor of the Michelin after construing the contract as a matter

of fact when as a matter of law the contract was unambiguous, so the Judge

granted a judgment notwithstanding the verdict because the jury’s findings were

immaterial to the resolution of the controversy before the court. 2014 Tex. App.

LEXIS 1681 (Tex. App.—Houston [1st Dist.] Feb. 13, 2014); Spencer v. Eagle

Star Ins. Co. of Am., 876 S.W.2d 154, 157 (Tex. 1994).

       Laura Urbina admits she agreed to $10/hour, she agrees to the terms,



                                         15
conditions and hours she worked by her own certification at and near the time she

completed the work. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex. D-1 endorsed

checks; RR4A, pp. 1-54, Ex. D-3A certified statement by Laura Urbina of the

exact hours she worked). She did not sign a “blank” form as she testified because

the checks were made out by Ruby Bolton on the same day BUT after the

certifications were signed by Laura Urbina showing she agreed to the hours she

had worked. (RR3, pp. 70-71, lns. 1-13 & 1-25). Laura Urbina accepted payment

for the exact hours she worked in accordance with her contract at and near the time

of completion of the work. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex. D-1 endorsed

checks; RR4A, pp. 1-54, Ex. D-3A certified statement by Laura Urbina of the

exact hours she worked). She only alleged she was not paid properly AFTER she

was terminated as extortion for more money despite having signed weekly

timesheets under penalty of criminal prosecution if they were not accurate.

      Thus, the Contract was unambiguous so it must be construed as a matter of

law without the help of the jury. Frost Nat’l Bank v. L& F Distribs., Ltd., 165
S.W.3d 310, 312 (Tex. 2005) (per curiam); Coker v. Coker, 650 S.W.2d 391, 393

(Tex. 1983). The words on the page are clear as to the number of hours worked,

the wage and acceptance, so the Court does not need to look outside of the

document to decide what the parties agreed. J.M. Davidson, Inc. v. Webster, 128
S.W.3d 223, 229 (Tex. 2003). Thus, the jury’s findings were immaterial to the



                                        16
resolution of the controversy before the court. 2014 Tex. App. LEXIS 1681 (Tex.

App.—Houston [1st Dist.] Feb. 13, 2014); Spencer v. Eagle Star Ins. Co. of Am.,

876 S.W.2d 154, 157 (Tex. 1994). So, as a matter of law, the judgment should be

reversed and rendered so that the Plaintiff, Laura Urbina take nothing.

   II.   WHETHER THE APPELLATE COURT ERRED IN FINDING
         FACTUAL INSUFFICIENCY BASED ON THE ABSENCE OF A
         POST-TRIAL MOTION ASSERTING SAME WHEN A POST-
         TRIAL MOTION ASSERTING FACTUAL INSUFFICIENCY WAS
         IN DEED FILED.

         The appellate asserts in one paragraph in its opinion that since the

  Appellants failed to present a motion for new trial challenging factual

  sufficiency they waived their complaint.        This argument, however, fails

  because the Appellants DID challenge the factual sufficiency by virtue of their

  Motion for Judgment Notwithstanding the Verdict, that the court heard and

  ruled on.

         “In order to preserve a complaint for appellate review, a party must have

  presented to the trial court a timely request, objection or motion, stating the

  specific grounds for the ruling he desired the court to make if the specific

  grounds were not apparent from the context. It is also necessary for the

  complaining party to obtain a ruling upon the party's request, objection or

  motion.” Cecil v. Smith, 804 S.W.2d 509, 511 (Tex. 1991).

         This trial court submitted a question a fact improperly to the jury since a


                                          17
directed verdict was proper. (CR p. 22). So, Brenda Herbert moved for a

judgment notwithstanding the verdict. (CR p. 32); Tex. R. Civ. P. 301; Fort

Bend Cty. Drainage Dist. V. Sbrusch, 818 S.W.2d 392, 394 (Tex. 1991). A

motion for judgment notwithstanding the verdict should have been granted

since the evidence was conclusive, and Brenda Herbert was entitled to a

Defendant “take nothing” judgment as a matter of law. John Masek Corp. v.

Davis, 848 S.W.2d 170, 173 (Tex. App.—Houston [1st Dist.] 1992, writ

denied).

      Laura Urbina was required to prove (1) the existence of a valid contract,

(2) that Laura Urbina performed or tendered performance, (3) that Appellant

breached the contract, and (4) that Laura Urbina was damaged as a result of the

breach. See Critchfield v. Smith, 151 S.W.3d 225, 233 (Tex. App. Tyler 2004).

      Laura Urbina cannot prove Appellant breached the contract the only

contract that exists is in writing and she admits in her own writing week after

week in front of witnesses and accepting the money associated with such work

as the actual hours she worked. Laura Urbina testified that she had an oral

agreement with Appellant to work for $10/hour plus room and board and she

worked, effectively, every waking hour. She did not want to quit because she

liked the job and could not find any other job for $10/hour. She signed

certified statements on and near the time of her work showing the hours she


                                       18
worked, then accepted, endorsed and cashed the checks given to her as

payment based on those certified hours. Laura Urbina did not meet her burden

of proof that Appellant breached any contract.

       In reviewing factual insufficiency issues challenging a jury verdict, if

the evidence in support of a finding is so contrary to the overwhelming weight

of the evidence as to be clearly wrong and unjust, there is no evidence to

support such a finding, and it must be reversed. Cain v. Bain, 709 S.W.2d 175,

176 (Tex. 1986) (per curiam).

      Laura Urbina cannot and did not prove she worked more than the hours

she was paid for. She cannot prove the Appellant breached any contract. To

the contrary, she signed certified statements at and near the time of the work

that she only worked eight (8) hours. (RR3, p. 5, lns. 3-11; RR4, pp. 1-32, Ex.

D-1 endorsed checks; RR4A, pp. 1-54, Ex. D-3A certified statement by Laura

Urbina of the exact hours she worked). She brought no witnesses to support

she worked more than the eight (8) hours per day she was paid for. She

fabricated a document that she clearly wrote all on the same day (RR4, pp. 2-8)

as her only evidence that she worked more hours than she was paid. She

watched TV and would not leave because she had free room and board. She

lied about not receiving Christmas money when it was clear at least by one

check that Appellant gave her a $100 for Christmas in the check memo. There


                                       19
were as many as three (3) other persons and his wife and daughter in the

Appellant’s home to help with one aged man, Henry Bolton, who was akin to a

quiet baby with several nannies to brush his hair, feed him and help bath him at

any given time. When Ruby Bolton hurt herself and could no longer pitch in,

Appellant decided they needed a person who could drive. Laura Urbina was

fired. She was not happy losing her cush job and decided to extort Appellant.

      Laura Urbina was lying. Bald face lying on the stand. She said she did

not “remember” that she received compensation from the Defendants (RR3, p.

5, lns. 6-11) at all? She testified that the Defendants brought suit against her;

that she was sued? (RR3, pp. 28-29, lns. 24-25 & 1-25). Defendants had no

reason to sue her. This is ludicrous and not even well thought out lies. She

fabricated her “hours” using an exhibit she created all at once using the same

pen with the same pressure, not writing down each day her hours individually.

(RR3, pp. 57-58, lns. 14-25 & 1-25). Ms. Urbina liked working for the

Defendants because it was a cush job (RR3, p. 12, lns. 1-5). The evidence in

support of a finding the Laura Urbina worked more hours than she certified in

writing under criminal penalty is so contrary to the overwhelming weight of

the evidence as to be clearly wrong and unjust, there is no evidence to support

such a finding that she is entitled to additional compensation, and it be

reversed.


                                        20
                                 CONCLUSION

      WHEREFORE, PREMISES CONSIDERED, Appellant, Brenda Herbert,

Henry Bolton Estate and Ruby Bolton, prays that this Court reverse the trial court’s

decision and for such other and further relief, both general and special, legal and

equitable, to which the Brenda Herbert, Henry Bolton Estate and/or Ruby Bolton

might show themselves justly entitled.

                                         Respectfully submitted,

                                         By: /s Toni Sharretts
                                         TONI L. SHARRETTS
                                         TSBN: 24037476
                                         11054 North Hidden Oaks
                                         Conroe, Texas 77384
                                         (281) 827-7749 - Telephone
                                         iceattorney@aol.com
                                         ATTORNEY FOR APPELLANT

                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this document contains 5,827 words.

                                                /s Toni Sharretts
                                                Toni L. Sharretts


                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 29th day of December, 2014, a true and
correct copy of the foregoing instrument has been forwarded via e-file to all
counsel of record, as follows:

      Juan Manuel Gonzalez                      Via E-file: juanmgmo@gmail.com

                                           21
8918 Tesoro Drive
San Antonio, TX 78217
(210) 587-4000 - telephone
                                  /s Toni Sharretts
                                  Toni L. Sharretts




                             22
23